Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The below amendment of claims 11 and 18 to include the limitations of claim 12, the subsequent canceling of claim 12, and canceling of claim 13 to overcome 112(d) concerns of the examiner was made to allow the application. Authorization for this examiner’s amendment was given in an interview with Caitlyn N. Silverblatt on 7/29/2022.
The application has been amended as follows: 
11. (Currently Amended) A cooktop assembly, comprising: 
a burner box; 
a controller disposed on the burner box; 
a plurality of coil assemblies, wherein each of the individual coil assemblies includes a coil disposed on a coil plate, and wherein the coil plate has locating flanges that each define an aperture; 
a mounting panel defining a plurality of embossed features, wherein the plurality of embossed features includes individual embossed features extending vertically upward from a support surface of the mounting panel, and wherein the individual embossed features are arranged in alignment sets across the mounting panel, each alignment set having the individual embossed features arranged to correspond with the apertures of the locating flanges of the respective individual coil assembly, and wherein the individual embossed features of each alignment set are positioned along a perimeter of the respective coil, wherein each coil plate includes three locating flanges extending outward to accommodate the individual embossed features in the aperture defined therein, and wherein two of the locating flanges are diametrically opposed from one another; and 
a cooktop disposed over the plurality of coil assemblies and coupled to the burner box.
12. (Cancelled)
13. (Cancelled)
18. (Currently Amended) A method of assembling a cooktop assembly, comprising: 
providing a burner box; 
coupling a mounting panel defining a plurality of embossed features extending vertically upward from the mounting panel to the burner box; 
providing a plurality of coil assemblies having coils disposed on coil plates defining apertures; 
aligning each individual coil assembly of the plurality of coil assemblies with the plurality of embossed features; 
positioning each of the individual coil assemblies of the plurality of coil assemblies on a support surface of the mounting panel, wherein individual embossed features of the plurality of embossed features extend through the apertures defined by each of the individual coil assemblies and abut edges of the respective coil plate defining the apertures, the individual embossed features positioned along a perimeter of the respective coil, wherein each of the coil plates includes three locating flanges extending outward to accommodate the individual embossed features in the aperture defined therein, and wherein two of the locating flanges are diametrically opposed from one another; and 
coupling a cooktop to the burner box over the plurality of coil assemblies.


Reasons for Allowance
Claims 1-11 and 14-19 are being allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not anticipate nor render obvious the combination set forth in the independent claims of a coil plate having three locating flanges extending outward to accommodate the individual embossed features of an aperture, and wherein two of the locating flanges are diametrically opposed from one another.
The closest prior art of record is Richter (DE 102013211300 A1).  Richter teaches a cooktop assembly (Richter, par. [0002]), comprising: a burner box (Richter, lower part 11 of Fig. 1; par. [0025]); a controller disposed on the burner box (Richter, pars. [0017] and [0026] – holding plate is provided in the lower area of the hob, on which … power electronics and/or control for the hob can be arranged); a mounting panel coupled to the burner box over the controller (Richter, receiving areas 19a-b of Figs. 2-3; par. [0026]), wherein the mounting panel defines a plurality of embossed features arranged across the mounting panel (Richter, bearing projections 26a-b of Figs. 2 and 3; par. [0029]), and wherein each of the plurality of embossed features extends vertically upward from discrete portions of the mounting panel (Richter, bearing projections 26a-b of Figs. 2 and 3; par. [0029]); a plurality of coil assemblies including individual coil assemblies (Richter, induction heating devices 15a-b, receiving areas 19a-b, and support plates 23a-b of Figs. 1-3; par. [0026]), wherein each of the individual coil assemblies includes: a coil plate; and a coil disposed on the coil plate (Richter, openings 24a-b of Figs. 2-3; par. [0029]), and wherein each individual embossed feature of the plurality of embossed features extends through one of the apertures defined by one of the coil plates when the individual coil assemblies are disposed on the mounting panel (Richter, openings 24a-b of Figs. 2-3; par. [0029]); and a cooktop disposed over the plurality of coil assemblies and coupled to the burner box (Richter, hob plate 29 of Fig. 4; par. [0031]).
This prior art individually or in combination with other prior art does not teach or make obvious the combination set forth in the independent claims wherein each coil plate has first and second locating flanges diametrically opposed from one another and a third locating flange disposed therebetween, wherein each locating flange defines an aperture as claimed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761

/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763